Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-7 and 20 in the reply filed on 8/6/2021 is acknowledged.
Claims 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups 2 and 3, there being no allowable generic claim. Election was made without traverse in the reply filed on 8/6/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9,231,034 in view of Chiang US 2016/0198542.
Regarding claims 1, Chen teaches a dual-die device (two blue diodes device. See abstract: Tandem diode configurations is used in which a blue subpixel has two blue diodes connected in series and other subpixels are formed from respective pairs of series-connected diodes.  See also Col. 9, ll. 15-21 and Figs 11-12: Top-emission and bottom-emission pixel configurations use a tandem design in which each subpixel has multiple emissive layers (and associated light-emitting diodes) operating in series), comprising: 
a first light emitting die for emitting light containing short-wave blue light (a first blue diode contains a blue emissive layer 56-1T that emits blue light 64B, Co. 7, ll. 10-12. Note that the blue light has a short wavelength); 
a second light emitting die for emitting light from which short-wave blue light is filtered out (a second blue diode contains blue emissive layer 56-1B, col. 9, ll. 25-27, has blue color filter 66B is used to enhance the blue color purity of emitted blue light 64B. Col. 9, ll. 20-21); 
a control circuit (a control circuitry 16), wherein the control circuit is connected to the first light emitting die and the second light emitting die, and configured to control the first light emitting die or the second light emitting die to be turned on (emitting blue light 64B under control of current passing through the cathode and anode, col. 7, ll. 17-29).
 Chen fails to teach wherein the control circuit is connected to the first light emitting die and the second light emitting die, and configured to control the first light emitting die or the second light emitting die to be turned on.
Chiang teaches a first color light emitting diode 110 and a second color light emitting diode 120 connected to a control unit 130, a blue light filter layer applied on the shade 180 to filter blue light, the control unit 130 controls the first color light emitting diode 110 and the second color light emitting diode 120 to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1.


Regarding claim 2, Chen and Chiang teach the dual-die device according to claim 1, wherein the control circuit comprises: a first control circuit connected to the first light emitting die and configured to control the first light emitting die to be turned on or tuned off, and a second control circuit connected to the second light emitting die and configured to control the second light emitting die to be turned on or turned off.
(It generally considered to be absent of showing critical reasons for a patentable element. It would have been matter of obvious design choice to make separable the control unit 130 as a first control circuit and a second control circuit as claimed. Thus, the mere fact that a given structure is integral does not preclude its consisting of various elements. Therefore, Chiang obviously teaches the control unit 130 makes separable as a first control circuit and a second control circuit connected and controls the first color light emitting diode 110 and the second color light emitting diode 120, respectively, to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1.)

Regarding claim 5, Chen and Chiang teach the dual-die device according to claim 1, wherein the dual-die device is configured to switch between turning on of the 

Regarding claim 6, Chen and Chiang teach the dual-die device according to claim 1, wherein the first light emitting die is located at one end of the dual-die device, and the second light emitting die is located at the other end of the dual-die device.
(Chen teaches blue subpixel 22′-B of FIG. 11 has an upper diode formed blue emissive layer 56-1T, and has a lower diode formed from blue emissive layer 56-1B. See Chen Col. 9, ll. 22-28).

Regarding claim 7, Chen and Chiang teach the dual-die device according to claim 1, wherein the dual-die device is configured to only turn on one type of light emitting dies in a time period.
(As modified Chiang teaches the control command comprises a time set for setting time of turning on the at least one first color light emitting diode. See Chiang ¶13). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chiang as applied to claim 1 above, and further in view of Li et al. US 2017/0187005.

	Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li abstract, and ¶6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have absorb blue light with wavelengths between 400 and 440nm taught by Li to modify the dual blue diodes of Chen and Chiang, The motivation for doing so would improve efficiency and reduce production cost, while obtaining eye-protecting effect at the same time. See Li ¶11.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chiang as applied to claim 1 above, and further in view of Chen et al. US 10,578,271.
Regarding claim 4, Chen and Chiang fail to teach a dual-die device has a length less than 3.8 millimeters.
	Chen US 10,578,271 teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the size of the plurality of light emitting diodes is 3.5 mm in length taught by Chen US 10,578,271 to modify the dual blue diodes of Chen and Chiang, The motivation for doing so would improve electromagnetic protection. Chen US 10,578,271 Col. 5, ll. 52-54.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9,231,034 and Chiang US 2016/0198542 as applied to claim 1 above, and further in view of Li et al. US 2017/0187005 and Chen et al. US 10,578,271.
Regarding claim 20, Chen teaches the dual-die device according to claim 1, as modified Chiang teaches wherein the control circuit comprises: a first control circuit connected to the first light emitting die and configured to control the first light emitting die to be turned on or turned off: and a second control circuit connected to the second light emitting die and configured to control the second light emitting die to be turned on or turned off.  (Chiang obviously teaches the control unit 130 makes separable as a first control circuit and a second control circuit connected and control the first color light emitting diode 110 and the second color light emitting diode 120, respectively, to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1. It generally considered to be absent of showing critical reasons for a patentable element. It would have been matter of obvious design choice to make separable the control unit 130 as a first control circuit and a second control circuit as claimed. Thus, the mere fact that a given structure is integral does not preclude its consisting of various elements.)
wherein the second light emitting die is capable of filtering out blue light having a wavelength in a range from 400 in to 450 um. (As modified Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li abstract, and ¶6. It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have absorb blue light with wavelengths between 400 and 440nm to 
the dual-die device has a length less than 3.8 millimeters. (As modified Chen US 10,578,271 teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21. It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the size of the plurality of light emitting diodes is 3.5 mm in length to modify the dual blue diodes of Chen and Chiang, The motivation for doing so would improve electromagnetic protection. Chen Col. 5, ll. 52-54.)
wherein the dual-die device is configured to switch between turning on of the first light emitting die and turning on of the second light emitting die by the control circuit (As modified Chiang obviously teaches the control unit 130 connected and controls the first color light emitting diode 110 and the second color light emitting diode 120, respectively, to determine when turn on and turn off. See Chiang ¶22-¶23, and Fig 1.)
the first light emitting die is located at one end of the dual-die device, and the second light emitting die is located at the other end of the dual-die device. (Chen teaches blue subpixel 22′-B of FIG. 11 has an upper diode formed blue emissive layer 56-1T, and has a lower diode formed from blue emissive layer 56-1B. See Chen Col. 9, ll. 22-28).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 17, 2021